                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                  NORTHERN DIVISION

 IN RE:                                       )
                                              )
 SIMPLICITY CATERERS, LLC                     ) BANKRUPTCY CASE NO: 19-82798-CRJ
                                              )
                               DEBTOR.        )    CHAPTER 11

                           MOTION TO DISMISS CHAPTER 11 CASE

          Comes now the United States of America in behalf of the Internal Revenue Service

 (hereafter referred to as the "IRS") by and through its counsel Jay E. Town, United States Attorney

 for the Northern District of Alabama pursuant to 11 U.S.C.       1112(b) and files this Motion to

 Dismiss Chapter 11 Case. As grounds for this motion, the United States of America asserts as

 follows:

          1.    The Debtor filed for relief under Chapter 11 of the Bankruptcy Code on September

 17, 2019.

          2.    As of the petition date, the Debtor was indebted to the IRS in the sum of

 $247,920.61 as is reflected on the amended proof of claim filed by the IRS on December 4, 2019.

 A portion of the IRS claim is estimated because at the time the claim was prepared, the IRS did

 not have evidence that the Debtor had filed Form 941 and Form 1120 tax returns for the tax periods

 listed on the IRS claim as Estimated-SEE NOTE . A copy of the proof of claim filed by the IRS

 is attached hereto as Exhibit A.

          3.    On September 26, 2019, the Bankruptcy Administrator filed the Notice of Chapter

 11 Operating Procedures (“Notice”).

          4.    On September 26, 2019, the Court entered an Order on Chapter 11 Operating

 Procedures (“Order”). The Order on the BA’s Notice provided an opportunity for any party to




Case 19-82798-CRJ11        Doc 79    Filed 01/31/20 Entered 01/31/20 15:36:32             Desc Main
                                    Document     Page 1 of 4
 object to the terms of the Notice. No objection was filed to any provision of the Notice and pursuant

 to the terms of the Order, the terms of the Notice became effective of October 3, 2019.

        5.      Pursuant to Paragraph G of the Chapter 11 Operating Procedures, within three work

 days after each regular payroll, the Debtor was required to pay to the IRS withheld or collected

 taxes in the form of a Federal Tax Deposit. Further, within three work days after each quarterly

 period, the Debtor was required to pay to the IRS the federal unemployment tax in the form of a

 Federal tax Deposit.

        6.      On December 18, 2019, the Debtor filed its Monthly Operating Report for the

 month of October 2019. In this report, the Debtor certified that all post-petition business taxes had

 been paid/deposited and the deposits slips were attached to the report. The Debtor certified that for

 the payroll ended September 16, 2019, it deposited the sum of $2,837.60 for FICA 941 tax and

 certified that for the payroll ended September 30, 2019, it deposited the sum of $2,587.40 for the

 FICA tax. While certifying that all post-petition business taxes had been paid, the Debtor failed to

 attach the requisite deposits slips or evidence of the deposits to the operating report. Further, the

 IRS has informed the undersigned counsel that the agency has not received any federal tax deposits

 for any FICA and FUTA liability for the month of October 2019. The IRS submits that the Debtor

 has filed to comply with Paragraph G of the Chapter 11 Operating Procedures. This constitutes

 cause for dismissal in accordance with 11 U.S.C.      1112(b)(1) and 1112(b)(4)(E).

        7.      Pursuant to the terms of the Chapter 11 Operating Procedures, Paragraph K, the

 Debtor is required to file with the Clerk, not later than the fifteenth day of the next succeeding

 month or part of a month after the entry of an order for relief under Chapter 11, Title 11, of the

 United States Code, which accurately reflects, in reasonable detail, the business transacted by the

 debtor and the results thereof and the condition of the bankruptcy estate and its assets.




Case 19-82798-CRJ11         Doc 79    Filed 01/31/20 Entered 01/31/20 15:36:32               Desc Main
                                     Document     Page 2 of 4
        8.      The Debtor has filed to comply with Paragraph K of the Chapter 11 Operating

 Procedures, as the Debtor has failed to file with the Clerk the Monthly Operating Report for the

 month of November 2019 and the month of December 2019. This constitutes cause for dismissal

 in accordance with 11 U.S.C.      1112(b)(1) and 1112(b)(4)(E).

        9.      The IRS asserts that since the filing of the case, the Debtor has paid wages to its

 employees but has failed to remit the IRS any federal tax deposits (FICA and FUTA) attributable

 to the payment of the wages for the period September 17-30, 2019, the month of October 2019,

 the month of November 2019, the month of December 2019 and the month of January 2020. The

 Debtor s failure to remit all post-petition tax deposits to the IRS represents a continuing loss to or

 diminution of the estate and absence of a reasonable likelihood of rehabilitation. This constitutes

 cause for dismissal in accordance with 11 U.S.C.      1112(b)(1), 1112(b)(4)(A) and 1112(b)(4)(I).

        10.     The IRS submits that it is in the best interest of the IRS and the creditors of the

 bankruptcy estate to have this case dismissed.

        Wherefore, based on the foregoing grounds, the United States of America moves this

 Honorable Court for the following relief:


        a.      Grant the Motion to Dismiss; and,

        b.      Grant the IRS such further and different relief as is equitable and just.

                                                Respectfully submitted,

                                                JAY E. TOWN
                                                UNITED STATES ATTORNEY
                                                /s/ Richard E. O’Neal
                                                Richard E. O’Neal
                                                Assistant United States Attorney
                                                U.S. Attorney’s Office
                                                1801 Fourth Avenue North
                                                Birmingham, Alabama 35203
                                                (205) 244-2001




Case 19-82798-CRJ11         Doc 79    Filed 01/31/20 Entered 01/31/20 15:36:32               Desc Main
                                     Document     Page 3 of 4
                                  CERTIFICATE OF SERVICE

         This is to certify that a copy of the foregoing has been served upon the following by
 electronic mail or first-class United States Mail, properly addressed and postage prepaid on this
 the 31st day of January 2020.

 Mr. Tazewell Shepard
 Tazewell Shepard, P.C.
 PO BOX 19045
 HUNTSVILLE, AL 35804

 Mr. Tazewell Taylor Shepard, IV
 Sparkman, Shepard & Morris, P.C.
 P.O. Box 19045
 Huntsville, AL 35804

 Mr. Richard Blythe
 Bankruptcy Attorney
 Office of the Bankruptcy Administrator
 P.O. Box 3045
 Decatur, Alabama 35602

                                                      /s/Richard E. O’Neal
                                                       RICHARD E. O'NEAL
                                                      Assistant United States Attorney




Case 19-82798-CRJ11        Doc 79    Filed 01/31/20 Entered 01/31/20 15:36:32             Desc Main
                                    Document     Page 4 of 4
